Walton, J.
We think the exceptions in this case must be overruled.
The indictment is sufficient. State v. Collins, 48 Maine, 217 ; State v. Casey, 45 Maine, 435.
The exclusion of the question put to the government witness (Harring'ton) on cross-examination was not erroneous. The extent to which a cross-examination relating to collateral matters may be carried is within the discretion of the presiding judge. By whom the witness was employed to act as a detective was entirely irrelevant to the issue being tried; and upon principles of public policy as well as in the exercise of the discretionary powers of a presiding judge, such a question may properly be excluded. The employment of detectives is not in all cases discreditable. In many cases it is the only way of bringing the offenders to justice. It is as important that laws should be enforced as it is that they should be enacted. If it is commendable in the legislature to enact laws prohibiting the sale of intoxicating liquors, or of diseased meat, or other uirwholsome food, it is equally commendable on the part of the community to endeavor to enforce them; and persons who are willing to spend their time or money in efforts to enforce such laws, should not be unnecessarily exposed to the ill-will of the persons whose crimes are thereby detected. We think the presiding judge committed no error in excluding the proposed question.
Nor was there any error on the part of the judge in calling the jury into court and endeavoring to impress upon them the importance of an agreement. Nor do we discover anything in *384the remarks made by the judge t.o the jury which we can say as matter of law it was illegal for him to say. A judge’s style and manner are his own. We have no more right to dictate to the judge of the superior court what the style or manner- of his address to a jury shall be than he has to dictate to us what ours shall be. It is enough for us to say that we find nothing illegal in the course pursued by the presiding judge in this case.

Exceptions overruled.

Peters, C. J., Walton, Danforth, Emery and Poster, JJ., concurred.